                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TROY BELTON,                                       Case No. 19-cv-00854-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                 v.                                         REMAND
                                   9

                                  10     HERTZ LOCAL EDITION                                Re: Dkt. No. 12
                                         TRANSPORTING, INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Troy Belton initially filed his complaint in the Superior Court of California,

                                  14   County of Alameda against Hertz Local Edition Transporting Inc. (“Hertz”) for a number of

                                  15   employment related claims under state law. Complaint (“Compl.”) attached as Exhibit A to

                                  16   Notice of Removal (“NOR”) [Dkt. No. 1]. Hertz removed the case pursuant to the Class Action

                                  17   Fairness Act (“CAFA”) and diversity jurisdiction under 28 U.S.C. § 1332(A)(1). Belton now

                                  18   moves to remand. CAFA does not apply because Belton’s suit is not styled as a class action.

                                  19   There is insufficient evidence that the amount in controversy required for diversity jurisdiction is

                                  20   met. Accordingly, I grant Belton’s motion.

                                  21                                            BACKGROUND

                                  22   I. ALLEGATIONS IN THE COMPLAINT

                                  23          Belton was employed by Hertz as a transporter. Id. at ¶ 13. His duties consisted of driving

                                  24   customers to various locations after the customers purchased car rental and/or transportation

                                  25   services from Hertz. Id. at ¶ 11. Belton alleges that he, and other aggrieved employees, should

                                  26   have been paid overtime because they were denied meal and rest breaks during mandatory staff

                                  27   meetings. Id. at ¶ 14.

                                  28          Belton’s complaint contains nine causes of action: (1) constructive discharge in violation
                                   1   of public policy, (2) violation of Oakland Municipal Code § 5.92 et seq. for failure to pay

                                   2   minimum wage, (3) failure to provide rest and meal breaks, (4) failure to pay timely wages, (5)

                                   3   failure to furnish complete and accurate itemized wage statements, (6) failure to pay all wages due

                                   4   upon termination, (7) failure to reimburse for necessary business expenses, (8) failure to provide

                                   5   overtime pay, and (9) violation of California Business and Professions Code § 17200 et seq. for

                                   6   restitution. Id. at 8-18. The third through eighth causes of action are brought under the California

                                   7   Private Attorneys General Act (“PAGA”) for penalties on behalf of himself and all other

                                   8   “aggrieved employees.” Id.

                                   9   II. REMOVAL TO FEDERAL COURT

                                  10          Hertz removed the suit on February 15, 2019. It asserts that this case is removable under

                                  11   CAFA jurisdiction because Belton’s claim for restitution under California Business and

                                  12   Professions Code § 17200 (1) satisfies CAFA’s diversity requirement, (2) the putative class would
Northern District of California
 United States District Court




                                  13   exceed the 100 class member requirement, (3) Hertz is not a government entity, and (4) the

                                  14   aggregate amount in controversy exceeds $5,000,000. NOR at 3-11.

                                  15          Belton moves to remand, arguing that CAFA is inapplicable and, even if it is applicable,

                                  16   the causes of action do not meet the amount in controversy requirement under either CAFA or 28

                                  17   U.S.C. 1332(A)(1). Plaintiff’s Notice of Motion, Motion, and memorandum of Points and

                                  18   Authorities in Support of Motion to Remand Under 28 U.S.C. § 1447(c) (“Mot.”) [Dkt. No. 12].

                                  19                                          LEGAL STANDARD

                                  20   I. REMOVAL GENERALLY

                                  21          A defendant sued in state court may remove the action to federal court if the action could

                                  22   have been brought in federal court in the first instance. 28 U.S.C. § 1441(a). The notice of

                                  23   removal “shall be filed within 30 days after the receipt by the defendant, through service or

                                  24   otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action

                                  25   or proceeding is based . . . .” 28 U.S.C. § 1446(b)(1). “[I]f the case stated by the initial pleading is

                                  26   not removable, a notice of removal may be filed within 30 days after receipt by the defendant,

                                  27   through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

                                  28   which it may be first ascertained that the case is one which is or has become removable.” 28
                                                                                          2
                                   1   U.S.C. § 1446(b)(3).

                                   2          “The removal statute is strictly construed, and any doubt about the right of removal

                                   3   requires resolution in favor of remand.” Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241,

                                   4   1244 (9th Cir. 2009); see also Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 109 (1941)

                                   5   (noting that “federal courts [must] scrupulously confine their own jurisdiction to the precise limits

                                   6   which the statute has defined”) (citation and internal quotation marks omitted). “An order

                                   7   remanding the case may require payment of just costs and any actual expenses, including attorney

                                   8   fees, incurred as a result of the removal.” 28 U.S.C. § 1447(c).

                                   9   II. REMOVAL UNDER THE CLASS ACTION FAIRNESS ACT

                                  10          The Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d), gives federal

                                  11   courts original jurisdiction over class actions where there are at least 100 class members, at least

                                  12   one plaintiff is diverse in citizenship from any defendant, and the amount in controversy exceeds
Northern District of California
 United States District Court




                                  13   $5,000,000. Ibarra v. Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015). A class

                                  14   action that meets CAFA standards may be removed to federal court. 28 U.S.C. § 1441(a). Unlike

                                  15   the general presumption against removal, “no antiremoval presumption attends cases invoking

                                  16   CAFA.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014). In fact,

                                  17   Congress intended CAFA jurisdiction to be “interpreted expansively.” Ibarra, 775 F.3d at 1197.

                                  18          Under CAFA, a defendant’s notice of removal needs only a “plausible allegation that the

                                  19   amount in controversy exceeds the jurisdictional threshold” and does not need evidentiary

                                  20   submissions. Id. (quoting Dart, 135 S. Ct. at 554). When testing the amount in controversy

                                  21   alleged, courts look first to the allegations of the complaint. Id. If the damages are unstated or if

                                  22   the defendant views the damages as understated, the defendant must show by a preponderance of

                                  23   evidence that the aggregate amount in controversy exceeds the $5,000,000 threshold. Id. The

                                  24   defendant in a jurisdictional dispute has the “burden to put forward evidence showing that the

                                  25   amount in controversy exceeds $5 million, to satisfy other requirements of CAFA, and to persuade

                                  26   the court that the estimate of damages in controversy is a reasonable one.” Id.

                                  27          When the plaintiff contests the defendant’s amount-in-controversy allegations, both sides

                                  28   submit proof, and the court decides whether the jurisdictional threshold has been met. Id. (quoting
                                                                                         3
                                   1   Dart, 135 S. Ct. at 554). The parties may submit evidence beyond the complaint such as

                                   2   affidavits, declarations, or other “summary-judgment type evidence relevant to the amount in

                                   3   controversy.” Id. (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.

                                   4   1997)).

                                   5             The burden to establish the amount in controversy by a preponderance of the evidence does

                                   6   not require the defendant to “research, state, and prove the plaintiff’s claims for damages.”

                                   7   Donald v. Xanitos, Inc., No. 14-cv-05416-WHO, 2015 WL 1774870, at *4 (N.D. Cal. 2015)

                                   8   (quoting Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204 (E.D. Cal. 2008)).

                                   9   However, “[m]ere speculation and conjecture, with unreasonable assumptions” is not sufficient to

                                  10   establish removal jurisdiction. Ibarra, 775 F.3d at 1197; see also Fong v. Regis Corp., No. 13-cv-

                                  11   04497-RS, 2014 WL 26996, at *2 (N.D. Cal. Jan. 2, 2014). “CAFA’s requirements are to be

                                  12   tested by consideration of real evidence and the reality of what is at stake in the litigation, using
Northern District of California
 United States District Court




                                  13   reasonable assumptions underlying the defendant’s theory of damages exposure.” Ibarra, 775

                                  14   F.3d at 1198.

                                  15             “When measuring the amount in controversy, a court must assume that the allegations of

                                  16   the complaint are true and that a jury will return a verdict for the plaintiff on all claims made in the

                                  17   complaints.” Fong, 2014 WL 26996 at *2. CAFA “tells the District Court to determine whether it

                                  18   has jurisdiction by adding up the value of the claim[s] of each person who falls within the

                                  19   definition of [the] proposed class and determine whether the resulting sum exceeds $5 million.”

                                  20   Standard Fire Ins. Co. v. Knowles, 133 S. Ct. 1345, 1348 (2013).

                                  21                                               DISCUSSION

                                  22   I. DOES THE CLASS ACTION FAIRNESS ACT APPLY?

                                  23             Belton argues that because his ninth cause of action under California Business and

                                  24   Professions Code § 17200 is not brought as a class claim, it does not fall under CAFA.1 Mot. at 4-

                                  25   5. In support of his argument, Belton cites the Ninth Circuit’s decision in Hawaii ex rel. Louie v.

                                  26   HSBC Bank Nevada, N.A., 761 F.3d 1027, 1033 (9th Cir. 2014), where the court considered

                                  27

                                  28
                                       1
                                        The parties agree that CAFA does not apply to Belton’s PAGA claims. Mot. at 4-5; Defendant’s
                                       Opposition to Plaintiff’s Motion to Remand (“Oppo.”) at 6 [Dkt. No. 13].
                                                                                      4
                                   1   whether a case brought by the Hawaii Attorney General under a statute similar to Section 17200

                                   2   could constitute a class action when it was not styled as one, even where the relief sought might

                                   3   ultimately require class certification. Louie, 761 F.3d at 1038-42. The Ninth Circuit reasoned

                                   4   that:

                                   5                   “To maintain a class action, the existence of the class must be pleaded
                                                       and the limits of the class must be defined with some specificity. The
                                   6                   grant, sua sponte, of class action relief when it is neither requested nor
                                                       specified, is an obvious error.” Wilson v. Zarhadnick, 534 F.2d 55,
                                   7                   57 (5th Cir. 1976) (citations omitted); see also 7AA Charles Alan
                                                       Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
                                   8                   Procedure § 1785 (3d ed. 2005) (“[A court] cannot convert an
                                                       individual action into a class action on its own motion.”). Moreover,
                                   9                   a plaintiff who denies having brought a class action surely cannot
                                                       adequately represent the purported class, see E. Tex. Motor Freight
                                  10                   Sys. Inc. v. Rodriguez, 431 U.S. 395, 405 (1977), and “the named
                                                       plaintiff's and class counsel's ability to fairly and adequately represent
                                  11                   unnamed [plaintiffs are] critical requirements in federal class actions
                                                       under Rules 23(a)(4) and (g),” [Baumann v. Chase Inv. Services
                                  12                   Corp., 747 F.3d 1117, 1122 (9th Cir. 2014)].
Northern District of California
 United States District Court




                                  13   Id. at 1041-42. Therefore, it held, the “appropriate inquiry is . . . whether a complaint seeks class

                                  14   status . . . by invoking a state class action rule,” and that “[f]ailure to request class status or its

                                  15   equivalent is fatal to CAFA jurisdiction.” Id. at 1040.

                                  16           In this case, Belton’s Section 17200 claim is not styled as a class action. Compl. at 17-18.

                                  17   It does not assert class allegations under Federal Rule of Civil Procedure 23 or California Code of

                                  18   Civil Procedure § 382. The civil cover sheet affirmatively checks the box stating that this case is

                                  19   not a class action suit. Civil Cover Sheet attached as Exhibit A to Notice of Removal (“NOR”)

                                  20   [Dkt. No. 1]. Belton does not seek class status, plead the existence of a class, define the limits of a

                                  21   class, or even reference the word class in his complaint. Thus, as master of his complaint,

                                  22   Belton’s decision not to request class status or its equivalent is fatal to CAFA jurisdiction. See

                                  23   also Yocupicio v. PAE Grp., LLC, 795 F.3d 1057, 1059-60 n.7 (9th Cir. 2015) (Although nine

                                  24   causes of action were brought as class claims and triggered CAFA, the fact that plaintiff expressly

                                  25   did not seek class status for tenth cause of action is “fatal to CAFA jurisdiction” over that claim);

                                  26   Hoffman v. Sterling Jewelers, Inc., No. 18-cv-0696, 2018 WL 6830610, at *3 (S.D. Cal. Dec. 21,

                                  27   2018) (denying CAFA jurisdiction under Louie where the complaint is not styled as a class

                                  28   action); Guzman v. Healthcare Servs. Grp., Inc., No. 16-cv-04690, 2016 WL 4950783, at *4 (C.D.
                                                                                            5
                                   1   Cal. Sept. 15, 2016) (same); Kidner v. P.F. Chang's China Bistro, Inc., No. 15-cv-287, 2015 WL

                                   2   2453523, at *4 (C.D. Cal. May 21, 2015) (same); Peña v. Sea World, LLC, No. 14-cv-0391, 2014

                                   3   WL 12508597, at *4 (S.D. Cal. Aug. 26, 2014) (same).

                                   4          In opposition, Hertz argues that the California Supreme Court has held that “a private party

                                   5   may pursue a representative action under [Section 17200] only if the party ‘complies with Section

                                   6   382 of the Code of Civil procedure’ [and] such an action must meet the requirements for a class

                                   7   action.” Oppo. (citing Arias v. Superior Court, 46 Cal. 4th 969, 980, (Cal. 2009)). While it may

                                   8   be that Belton’s Section 17200 claim “disclaiming class status may fail under state law[,]” courts

                                   9   cannot disregard a “complaints’ unambiguous class action disclaimers.” Louie, 761 F.3d at 1039-

                                  10   1040. As the court in Hoffman observed:
                                                      Defendant's removal theory puts the cart before the horse. Even
                                  11                 assuming Defendant's argument is correct, the fact that a plaintiff's
                                                     complaint seeks damages only technically available in a class action
                                  12                 does not somehow transform the complaint into a class action
Northern District of California
 United States District Court




                                                     complaint. Plaintiff may very well amend her Complaint to assert a
                                  13                 class action, but a plaintiff's anticipated future actions do not bestow
                                                     subject matter jurisdiction.
                                  14
                                       Hoffman, 2018 WL 6830610, at *3 (internal citation omitted). If Hertz is correct that Belton may
                                  15
                                       only prevail on his Section 17200 claim if it is brought as a class action, Belton has two choices:
                                  16
                                       he could forfeit his damages under Section 17200, or he can amend his claim to state a class
                                  17
                                       action. Id. at *3 n.2. If he later amends to assert a class action, removal under CAFA would be
                                  18
                                       possible, even if untimely, as long as “the district court finds that the plaintiff has acted in bad
                                  19
                                       faith in order to prevent a defendant from removing the action.” Id. (citing 28 U.S.C. §
                                  20
                                       1441(c)(1)).
                                  21
                                              The complaint, as it is currently styled, cannot support jurisdiction under CAFA. I do not
                                  22
                                       reach the parties arguments related to CAFA’s amount in controversy requirement.
                                  23
                                       II. IS THE AMOUNT IN CONTROVERSY FOR DIVERSITY JURISDICTION MET?
                                  24
                                              Belton argues that Hertz has failed to establish that his individual damages will exceed the
                                  25
                                       $75,000 amount in controversy requirement for diversity jurisdiction under 28 U.S.C. § 1332(a).
                                  26
                                       Mot. at 8-9. The parties do not dispute the following amount: (i) back pay of $20,000, (ii)
                                  27
                                       premium pay of $10,000, (iii) $3,472 in waiting time penalties, (iv) $8,000 in overtime, (v) $5,000
                                  28
                                                                                          6
                                   1   in minimum wages and (vi) $4,000 for non-compliant wage statements. Mot. at 9; Oppo. at 2-3.

                                   2   This leads to an undisputed amount of individual damages totaling $50,472. Id. The parties

                                   3   disagree on the amount of emotional distress damages, whether attorneys’ fees are available, and if

                                   4   attorneys’ fees are available, in what amount.

                                   5          I.      Emotional Distress Damages

                                   6          In its notice of removal, Hertz represents that the value of Belton’s emotional distress

                                   7   damages flowing from his constructive discharge claim would likely be $50,000. NOR at ¶ 43.

                                   8   Hertz cites four cases in its notice of removal and two cases in its opposition that it believes are

                                   9   comparable to conclude that $50,000 would constitute a conservative award. Id.; Oppo. at 5.

                                  10   Belton offers no information about his emotional distress damages and counters that Hertz’s

                                  11   valuation is speculative and that the cases it cited are distinguishable. Mot. at 8-9. I shall consider

                                  12   each of Hertz’s cases in turn.
Northern District of California
 United States District Court




                                  13          In Davis v. Ayala, No. 09-cv-02629-SI, 2011 WL 7141949 (N.D. Cal. Dec. 15, 2011), a

                                  14   former nurse in a county jail sued a former lieutenant and sergeant for retaliation for exercising her

                                  15   First Amendment rights to free speech and freedom of association. Id. The nurse stated that after

                                  16   leading a successful campaign (that involved its own instances of retaliation) to no longer have

                                  17   her, or other nurses, answer to an abusive supervisor, the defendants threatened her with

                                  18   termination and transferred her to a unit of the jail that housed the most hostile and mentally

                                  19   unstable inmates. Id. She contended that their conduct was malicious, oppressive, and in reckless

                                  20   disregard of her rights, and that due to stress, she had to take medical leave, and ultimately was

                                  21   forced to resign. Id. The jury awarded the former nurse $320,157 in lost wages, $8,800 in past

                                  22   medical expenses and $200,000 for pain and suffering. Id.

                                  23           Belton states that he was constructively discharged because Hertz violated the “well-

                                  24   established public policy prohibiting employers from failing to pay employees all wages due and

                                  25   payable to them[,]” and that Hertz’s failed to pay “overtime wages, premium pay, reimbursement,

                                  26   and minimum wages due to him.” Compl. at ¶¶ 30-31. The facts in Davis are so clearly

                                  27   distinguishable from those in Belton’s complaint that Davis is barely useful. But if they were,

                                  28   Belton argues that in Davis, the emotional distress damages were approximately 61% of
                                                                                          7
                                   1   compensatory damages, and using the undisputed compensatory damages figure here would lead

                                   2   to only $12,200 in emotional distress damages. Reply at 3. An award of $12,200 would be

                                   3   insufficient to meet the amount in controversy requirement.

                                   4          In Keiffer v. Bechtel Corp., 65 Cal. App. 4th 893, 895 (Cal. Ct. App. 1998), the plaintiff

                                   5   was terminated during a period of corporate downsizing. At trial, he prevailed on claims of age

                                   6   discrimination, breach of an implied contract to terminate only for cause, and breach of the

                                   7   implied covenant of good faith and fair dealing. Id. The jury awarded him $322,975 in

                                   8   compensatory damages, $225,000 in emotional distress damages and $800,000 in punitive

                                   9   damages. Id. Again, as Belton notes, the facts are dissimilar, and using the ratio of compensatory

                                  10   damages to emotional distress damages in Kieffer would only yield $14,000 here. Oppo. at 2.

                                  11   Such an award would still be short of the amount in controversy requirement.

                                  12          In Silo v. CHW Medical Foundation, 86 Cal. App. 4th 947, 955 (Cal. Ct. App. 2001), a
Northern District of California
 United States District Court




                                  13   case about religious discrimination, the jury awarded the plaintiff $6,305 in economic damages

                                  14   and $1 in noneconomic damages. Silo appears to be wholly inapplicable and it is unclear why

                                  15   Hertz believes it is helpful to its argument.

                                  16          In Satrap v. Pac. Gas & Elec. Co., 42 Cal. App. 4th 72, 75-76 (Cal. Ct. App. 1996), an

                                  17   employee of PG&E for at least 27 years, brought a whistleblower claim against PG&E. Satrap

                                  18   volunteered to cooperate with the California Public Utilities Commission’s investigation of

                                  19   PG&E’s gas purchasing. Id. Before he met with the investigators, PG&E instructed him not to

                                  20   discuss the contents of an interim report on its internal investigation of plaintiff. Id. The report

                                  21   discussed, among other things, concerns he had expressed over a domestic contract negotiation he

                                  22   had participated in that he believed involved some improper political influences, and his suspicion

                                  23   that PG&E had been overpaying its Canadian gas suppliers. Id. Nevertheless, he discussed some

                                  24   of these issues with the Utilities Commission and was allowed to return to work but was demoted

                                  25   and eventually quit under circumstances that were found by a jury to constitute constructive

                                  26   termination. Id. The case ultimately went to trial for breach of contract, wrongful termination in

                                  27   violation of public policy, and invasion of privacy. Id. The jury rendered its verdict in Satrap’s

                                  28   favor, awarding him economic damages of $48,750, noneconomic damages of $225,000, and
                                                                                          8
                                   1   punitive damages of $250,000. Id. The jury specifically found that he had been terminated

                                   2   without cause, and in retaliation for his disclosures to the Utilities Commission. Id. The jury also

                                   3   found that public disclosures by PG&E that he was being investigated for accepting kickbacks

                                   4   were false. Satrap is unhelpful to Hertz because the facts are too distinguishable, and it is

                                   5   impossible to tell from the opinion what part of the award can properly be attributed to his

                                   6   wrongful termination claim, as opposed to his breach of contract and invasion of privacy claims.

                                   7          In TJ Simers v. Tribune Company, (Case No. BC524471), (Los Angeles Superior Court,

                                   8   November 4, 2015), 2015 Jury Verdicts LEXIS 9723, the plaintiff was a sports columnist for the

                                   9   Los Angeles Times for over twenty years. In March 2013, he collapsed and was eventually

                                  10   diagnosed with complex migraine syndrome. Id. A few months later, he was told that there were

                                  11   problems with his column and interview techniques that had never been mentioned before, and the

                                  12   number of columns he was to write per week was reduced. Id. Eventually he was told that he had
Northern District of California
 United States District Court




                                  13   violated the Times’ ethics code by allegedly pitching a script about his life, when he had not done

                                  14   so, and was then demoted to an entry-level reporter position. Id. He resigned because he found

                                  15   the situation intolerable and believed that he was actually terminated because of his age, disability,

                                  16   and taking of medical leave. Id. Simers filed suit, asserting claims of age and disability

                                  17   discrimination and harassment, and retaliation for complaints of discrimination and harassment, in

                                  18   violation of the Fair Employment and Housing Act. He also asserted claims of retaliation for

                                  19   taking leave and wrongful termination. Id. The jury found Simers had a physical condition that

                                  20   limited a major life activity, the Times knew about the condition and subjected him to adverse

                                  21   employment actions, his age was a substantial motivating reason for the actions, and the actions

                                  22   were a substantial factor in causing him harm. Id. The jury also found the Times intentionally

                                  23   created, or knowingly permitted, working conditions to exist that were so intolerable that a

                                  24   reasonable person in Simers’ position would have had no reasonable alternative except to resign,

                                  25   and that he resigned because of those working conditions. Id. The jury awarded Simers $330,358

                                  26   for past economic damages, $1,807,033 for future economic damages, $2,500,000 for past

                                  27   noneconomic loss, and $2,500,000 for future noneconomic loss. Id. It is difficult to imagine how

                                  28   the facts in TJ Simers and the jury’s award of $5,000,000 in noneconomic damages could be
                                                                                         9
                                   1   probative in this case. The circumstances here bear no relation to TJ Simers and is of no help to

                                   2   Hertz.

                                   3            Hertz’s last case is Velasquez v. County of Ventura, (Case No. B238939) (Ventura

                                   4   Superior Court, October 27, 2011), 2011 Jury Verdicts LEXIS 200672. In Velasquez, the plaintiff

                                   5   was a senior investigator for the Ventura County District Attorney's Office who claimed that after

                                   6   he gave testimony in gender discrimination lawsuits of two other district attorney investigators, his

                                   7   supervisors retaliated against him and constructively discharged him by forcing him to leave the

                                   8   office. Id. He claimed that after his testimony, he was subject to two internal affairs

                                   9   investigations, given a lesser position, and denied a promotion. Id. The jury awarded Velasquez

                                  10   $6,000 in past lost earnings capability, $600,000 in future lost earnings capability, and $750,000 in

                                  11   past pain and suffering. Again, it is difficult to see how a case with such disparate facts from the

                                  12   one here could have any probative value in determining what Belton’s emotional distress damages
Northern District of California
 United States District Court




                                  13   would be if he prevailed.

                                  14            Hertz has provided no probative evidence to justify its claim that Belton’s emotional

                                  15   distress damages would amount to $50,000, much less a preponderance of evidence as required by

                                  16   Dart. 135 S. Ct. at 554. Although Belton has not submitted any evidence to show what the likely

                                  17   emotional distress damages would be, there is effectively nothing from Hertz to counterbalance

                                  18   Belton’s lack of evidence. From the parties’ submissions, I am unable to find that the emotional

                                  19   distress damages would, taken together with the undisputed damages, meet the amount in

                                  20   controversy requirement because “any doubt about the right of removal requires resolution in

                                  21   favor of remand.” Moore-Thomas, 553 F.3d at 1244. Such a finding would require pure

                                  22   speculation.

                                  23            II.    Attorneys’ Fees

                                  24            When calculating attorneys’ fees for the purposes of determining the amount in

                                  25   controversy, the Ninth Circuit has not decided whether courts are limited to the fees accrued at the

                                  26   time of removal, or if they should account for fees over the entire projected life of the case.

                                  27   Steenhuyse v. UBS Fin. Servs., Inc., 317 F. Supp. 3d 1062, 1072 (N.D. Cal. 2018) (Gonzales

                                  28   Rogers, J.). District court authority is split. Id. (citing Hernandez v. Towne Park, Ltd., 2012 WL
                                                                                         10
                                   1   2373372, at *19 (C.D.Cal. Jun. 22, 2012) (“courts are split as to whether only attorneys’ fees that

                                   2   have accrued at the time of removal should be considered in calculating the amount in

                                   3   controversy, or whether the calculation should take into account fees likely to accrue over the life

                                   4   of the case,” and collecting cases)).

                                   5          Because Hertz asks that I calculate the fees based on what Belton has incurred as of the

                                   6   date of removal, I will use that method for the purposes of this motion.2 Oppo. at 5 n.2. Hertz

                                   7   estimates that Belton’s counsel has expended at least twenty hours on the matter, and if billed at a

                                   8   rate of $500 an hour, would work out to $10,000 in fees. Oppo. at 5-6. Under this mode of

                                   9   analysis, added together with the undisputed damages totaling $50,472, the amount in controversy

                                  10   requirement is not met.

                                  11                                             CONCLUSION

                                  12          Defendant cannot establish jurisdiction under either CAFA or 28 U.S.C. § 1332(a). CAFA
Northern District of California
 United States District Court




                                  13   is not applicable because the complaint is not styled as a class action. The amount in controversy

                                  14   required for diversity jurisdiction is not met. Belton’s motion to remand is granted.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 13, 2019

                                  18
                                  19
                                                                                                    William H. Orrick
                                  20                                                                United States District Judge
                                  21
                                       2
                                  22     If fees are calculated based on the projected life of the case, the analysis is a bit more
                                       complicated. As an initial matter, attorneys’ fees are not available for Belton’s constructive
                                  23   discharge claim. Monaghan v. Telecom Italia Sparkle of N. Am., Inc., 647 F. App'x 763, 771 (9th
                                       Cir. 2016) (PAGA’s fee shifting provision only applies to the representative causes of action, not
                                  24   individual wrongful termination cause of action). The key question, then, is what percentage of
                                       attorneys’ fees under Belton’s PAGA claims and his Section 17200 claim can properly be
                                  25   attributed to him, and not the other allegedly aggrieved employees. Courts in this district have
                                       found that attorneys’ fees must be distributed pro-rata to all aggrieved employees the plaintiff
                                  26   represented. See Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1048-1049 (N.D. Cal.
                                       2014) (Tigar, J.). Because Hertz does not explicitly address this mode of analysis, I won’t either.
                                  27   See Steenhuyse, 317 F. Supp. 3d at 1073 (declining to estimate plaintiff’s pro-rata share of fees
                                       where defendant has failed to provide evidence of the pro-rata share). Even if I were to use the
                                  28   25% of compensatory damages figure suggested by Hertz in its notice of removal, fees would only
                                       total $12,618 and the amount in controversy requirement still would not be met. NOR at ¶ 45.
                                                                                          11
